Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is Non-Final first action on the merits for the application filed on 3/15/2021. Claims 1-20 are pending and addressed below.
Claim Interpretation
The Examiner notes that paragraph [0003] provides a definition for the word “segment”. Paragraph [0003] states, “A ‘market segment’ or ‘segment’ is a subset, or partial portion of a group that can be characterized in some way.”  Therefore, the claims will be interpreted with this definition of “segment”.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an impression handler to receive and to determine, a trainer to determine, and  a datastore to store, in claim 8, the trainer to determine and to discard of claim 11, the trainer to determine of claim 12, a list datastore to store and the trainer is at least one of train or update of claim 13, and the trainer to update of claim 14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se.  
Claim 15 recites, “a tangible computer readable medium”.  Examiner finds that under the broadest reasonable interpretation, one of ordinary skill in the art may interpret  “a tangible computer readable medium” as software per se.  Paragraph [0073] of the specification explains that “a tangible computer readable storage medium” can be embodied in firmware or dedicated hardware”. Paragraph [0074] states, “As used herein, the term tangible computer readable storage medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media. As used herein, ‘tangible computer readable storage medium’ and ‘tangible machine readable storage medium’ are used interchangeably…As used herein, the term non-transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media.” Based on these paragraphs, a tangible computer readable storage medium and a tangible machine readable storage medium exclude propagating signals.  However, claim 15 does not recite a “tangible computer readable storage medium” but a “tangible computer readable medium”.  Paragraphs [0073], [0074], and the rest of the specification do not provide any kind of explanation as to whether or not “a tangible computer readable medium” also excludes propagating signals. As such “a tangible computer readable medium” will be interpreted as software per se.  The Examiner suggest amending claim 15 to a “non-transitory computer readable medium”.  
Claims 16-20 are also rejected for the same reasons.
Although claims 15-20 fail to fall under one of the four statutory categories, the claims could potentially be amended. When claims fail to fall under at least one of the four statutory categories and it appears from Applicant’s disclosure that the claims could be amended to be directed to a statutory category, it should be determined whether the claims wholly embrace a judicially recognized exception, which includes laws of nature, physical phenomena, an abstract ideas, or is it a particular practical application of a judicial exception.  See MPEP 2106 I and II.
Assuming that claims 15-20 are amended to recite a statutory category, then claims 1-20 would be rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites, “A method for training classification models, the method comprising: determining a segment associated with a received impression; determining whether the received impression includes an indication that the received impression resulted from a conversion associated with the segment; determining a current ratio of converted to non-converted impressions associated with a classification model associated with the segment; determining a difference between the current ratio and a target ratio; and storing an indication of the received impression for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference.  Independent claim 8, recites, “A system for training classification models, the system comprising: an impression handler to receive an impression from a user computing device and to determine a segment associated with a received impression; a trainer to: determine whether the received impression includes an indication that the received impression resulted from a conversion associated with the segment, and determine a current ratio of converted to non-converted impressions associated with a classification model associated with the segment; determine a difference between the current ratio and a target ratio; and a datastore to store an indication of the received impression for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference. Independent claim 15 recites, “A tangible computer readable medium comprising instructions that, when executed, cause a machine to at least: determine a segment associated with a received  impression; determine whether the received impression includes an indication that the received impression resulted from a conversion associated with the segment; determine a current ratio of converted to non-converted impressions associated with a classification model associated with the segment; determine a difference between the current ratio and a target ratio; and store an indication of the received impression for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference.
 Step 2A, Prong 1:  The independent claims recite the limitations of determining whether the received impression includes an indication that the received impression resulted from a conversion associated with the segment; determining a current ratio of converted to non-converted impressions associated with a classification model associated with the segment; determining a difference between the current ratio and a target ratio. These limitations, are drafted in a method, a system, and a medium, and under their broadest reasonable interpretations cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an impression handler”, “a trainer,” “a datastore”, and “a user computing device”, nothing in the claims element precludes the step from practically being performed in the mind.  The claims encompass a user simply determining whether the received impression includes an indication that the received impression resulted from a conversion associated with the segment; determining a current ratio of converted to non-converted impressions associated with a classification model associated with the segment; determining a difference between the current ratio and a target ratio in his/her mind.  The mere nominal recitation of “an impression handler”, “a trainer”, “a datastore”, and “a user computing device” which are all generic computing elements, does not take the claim limitations out of the mental processes grouping.  Thus, the claims recites a mental process.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application because the claim recites two additional elements that are not significantly more:  receive an impression from a user computing device and store an indication of the received impression for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference. The receiving and the storing steps are recited at a high level of generality (i.e., as general means of receiving data used in the determining steps, and storing data and amount to mere data gathering and storing, which is a form of insignificant extra-solution activity.  The “an impression handler”, “a trainer”, “a datastore”, and “a user computing device” are recited at a high level of generality, and merely automates the determining steps.  Each of the additional elements is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not improve any meaningful limits on practicing the abstract idea.
Step 2B:  As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and storing steps were considered to be extra-solution activity, in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field.  The specification does not provide any indication that “an impression handler”, “a trainer”, “a datastore”, and “a user computing device” are anything other than generic, off-the-shelf computer components, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection, receipt of data, and storing of data is well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the receiving and storing steps are well-understood, routine, conventional activity is supported under Berkheimer Option 2.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2-7, 9-14, and 16-20 when analyzed individually or as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of Independent Claims 1, 8, and 15 without significantly more.  
Dependent claims 2, 9, and 16 further limit when the indication of the received impression is stored and is also directed to a mental process for a human mind can determine if data should be stored.
Dependent claims 3, 10, and 17 further limit the received impression and is also part of the abstract idea as described above.
Dependent claims 4, 11, and 18 recite determining a user associated with the received impression; determining a count of times that impressions associated with the user were previously utilized for training the classification model, and discarding the impression in response to determining that the count exceeds a user threshold. These limitations are also directed to a mental process as they can all be performed by the human mind.
Dependent claims 5, 12, and 19 further limit the determining the segment steps of the independent claims and are also part of the abstract idea as explained above.
Dependent claims 6, 13, and 20 recite wherein the indication of the received impression is stored in a training list, the method further including in response to detecting that the training list meets a list threshold, at least one of training or updating the classification model using impressions identified in the training list. These limitations are also directed to a mental process because a human mind can train or update the classification model.
As such when claims 1-20 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,949,889. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of independent claims 1, 8, and 15 of the instant application are recited in independent claims 1, 8, and 15 of the patent. Claim 1, 8, and 15 of the instant application are just broader than claims 1, 8, 15 of the patent. Furthermore, claims 2-7, 9-14, and 16-20 of the instant application encompass the same limitations as claims 2-7, 9-14, and 16-20 of the patent. 
Potentially Allowable Subject Matter
Claims 1-20 are potentially allowable once the above rejections have been overcome.
A search of the limitations of the independent claims did not find the limitation:  “storing an indication of the received impression for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference” in combination with the other elements.
Searching for this concept found the following references that are pertinent to the claimed subject matter:
Liu (U.S. Patent No. 8886575) looks at the success of a model by comparing the average click-through rate of the model to the actual click-through rate of the model and if the difference between the average predicted click-through rate for the model and the actual click-through rate of the model is less than or equal to a threshold value, the model is deemed successful.  However, the model does not store the received impression based on the difference not meeting a threshold.
Wei (P. G. Pub. No. 2015/0046935) predicts if an advertisement impression belongs to a segment using a predictive model.
Lyons (P. G. Pub. No. 2014/0143019) assigns a user to a segment based on the use object, a model, and a conversion ratio. 
Huang (CN103345512A) discusses using a classification model to establish a click prediction based on user attribute and demographics.
Canny (P. G. Pub. No. 2014/0200999) discusses behavior targeting by determining the ratio of ad clicks to ad views.
Paolo D’Alberto, “Multiple-Campaign Ad-Targeting Deployment” predicts any user response to an ad campaign without any user’s profiles by looking at clicks and non-clicks and training a model and by scoring all impressions.
Jiang (P. G. Pub. No. 2017/0186030) discusses an advertisement click-through rate correction by predicting click-through rates of training samples by using a segment model.  The model classifies users into segment.  The model also discard advertisements that have a high click through rate. Unfortunately, this reference does not meet the priority date. 
Qu (U.S. Patent No. 8,655,685) predicts the user segment based on a training model based on conversions. 
Aggarwal (U.S. Patent No. 6,714,975) uses self-learning data based on click/exposure ratios for each user group.  It generates probabilistic assignment data for each user group, and this data is collected by the self-learning data collector and uses the self-learning data to create the real-time dynamic slot-selection, when a client request is received. While the cited references can be considered pertinent to the claimed subject matter, and each of these teaches some part of the claims, these references fail to make obvious the claimed subject matter of “storing an indication of the received impression for use in at least one of training or updating a classification model associated with the segment when: (a) the difference does not meet a threshold or (b) counting the received impression in the current ratio would reduce the difference”, and thus the claimed subject matter is considered potentially allowable over the prior art once the above rejections have been overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621